PER CURIAM.
The complaint in substance alleges that for services rendered and to be rendered and performed defendant agreed to pay plaintiff $1,000 if a certain play proved a success; that for certain additional services rendered and expenses incurred plaintiff is entitled to $116; that the play was successful. Defendant in substance generally denies the complaint.
The issues presented are simple. The burden of proof is on the plaintiff. Defendant is fully apprised of the nature of plaintiff’s claim-. If he shows, as he states, that he does not even know the plaintiff, he must succeed in the action. Under the authorities, however, defendant may be entitled to a statement from plaintiff as to whether the employment was oral or in writing, and the time and place of the agreements on which he sues.
As so modified, the order should be affirmed, without costs of this appeal to either party.